Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Receipt of Remarks/Amendments filed on 06/14/2021 is acknowledged. Claims 11 and 12 are amended. Claim 8 is cancelled. Claim 14 is new. Claim 13, directed to non-elected invention, is withdrawn. Claims 6-7, directed to non-elected species, are withdrawn. Claims 1-5, 9-12, and 14 are presented for examination on the merits for patentability as they read upon the elected subject matter.
The Examiner notes on the record that Applicant used the incorrect claim identifier for Claim 1.  Claim 1 indicates “currently amended”, but there was no amendment made, and therefore, the identifier should indicate “previously presented”. If Applicant believes this is in error, Applicant is requested to indicate where the amendment in Claim 1 can be found. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Withdrawn Rejections
	
Applicant’s remarks, see p. 9, 2nd and last sections, filed 06/14/2021, with respect to the 112 rejection of Claims 11 and 12 have been fully considered and are persuasive.  Applicant amended the claims to replace the semicolon with a comma. The rejection has been withdrawn. 
th section and p. 10, 1st section, filed 06/14/2021, with respect to the 102 rejection of Claims 1-5 and 9 over Gutteridge, and separate 102 rejection of Claims 1-5 over Satterfield and Chen, have been fully considered and are persuasive.  Applicant petitioned to correct the priority date and submitted a supplemental ADS. The Effective filing date has been determined to be 12/03/2013 which pre-dates the 102 prior arts. The rejections haves been withdrawn. 
Applicant’s remarks, see p. 9, 4th section and p. 10, 2nd section, filed 06/14/2021, with respect to the 103 rejection of Claims 1-5 and 9-12 over Gutteridge, Satterfield, Satterfield2, Satterfield3, and Satterfield4, have been fully considered and are persuasive.  Applicant petitioned to correct the priority date and submitted a supplemental ADS. The Effective filing date has been determined to be 12/03/2013 which pre-dates the 103 prior arts. The rejections haves been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1-5, 9-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-32 of US 10,294,202 B2, hereinafter ‘202.

One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the elected species in Claims 1-5 and 14 of the instant application is the same structure as the structure in Claim 15 of ‘202. The structure is a specific species of formula 1 in Claim 1 of ‘202.  Patented Claims 9-12 overlap in scope with Claims 9-12 of the instant claims.  
‘202 claims an herbicidal composition used for weed control are typically formulated with diluents and surfactants (‘202 Claim 9), reading on instant Claim 9, and also recites other herbicide and herbicide safeners, and other active ingredients instantly claimed in Claims 10-12 (‘202 Claims 10-12).  Thus, ‘202 overlaps in scope with the instant claims (pp. 24-29, patented Claims 10-12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to add one additional component such as diluents or surfactants to the compound of Claim 15  because these additional components serve as carriers for the active ingredients. A skilled artisan would also combine at least one additional active ingredient such as the herbicides and herbicide safeners ‘202 recite to add to the composition to form a multi-component pesticide giving an even broader spectrum of agricultural protection.
Claims 1-5, 9-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-32 of US 10,654,804 B2, hereinafter ‘804.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
1 is a phenyl ring substituted with haloalkyl, Q2 is a phenyl ring substituted with a halogen, Y1-2 are halogen, R4-6 are hydrogen, J is a CH2 in the structure of Formula 1 below. Thus Claim 1 renders the elected species obvious. One would have been motivated to modify the structure of Formula 1 and arrive at the elected species because ‘804 have claimed variations of pyrrolidinone structures of Formula 1 to be useful in controlling the growth of undesired vegetation, including as example the structure featured in Claim 7. This structure has the same core structure as the elected species and only differs in R1 substituent, the halogens on Q1 benzyl ring instead of CF3, and the additional fluorine on Q2. Because ‘804 teaches a variety of R1 substituents including small substituents such as cyano and formyl groups, a person of ordinary skills would try a methyl substitution at this site. ‘804 also teaches the optional substitution of Q1 with haloalkyl, and the optional substitution of Q2 with a halogen. Thus, a skilled artisan would modify Formula 1 per the teachings of ‘804 in Claim 1 to identify additional herbicidal compounds, and would arrive at the elected species with reasonable expectations of success.
Patented Claims 2-5 overlap in scope with Claims 9-12 of the instant claims.  Claims 2-5 depend from Claim 1 and thus the limitations of instant claims 9-12 are claimed by ‘804.

    PNG
    media_image1.png
    141
    152
    media_image1.png
    Greyscale

Claims 1-5, and 14  are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 16-21 of US 10,227,286 B2, hereinafter ‘286.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the elected species in Claims 1-5 and 14 of the instant application is encompassed by Claim 16 of ‘286, wherein Q1 is a phenyl ring substituted with haloalkyl, Q2 is a phenyl ring substituted with a halogen, having a stereochemistry of 3R,4S or 3S,4R in the structure of Formula IV below. 

    PNG
    media_image2.png
    116
    270
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to replace the hydrogen with methyl in Formula IV and arrive at the structure of the elected species. It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. "Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See MPEP 2144.09. Thus, a skilled artisan would replace the hydrogen with methyl in Formula IV as a variation of the structures taught in Claims 16-20 of ‘286 and would arrive at the elected species in order to identify additional pyrrolidinone herbicidal compounds. 
Claims 1-5, 9-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of US 10,405,547 B2, hereinafter ‘547.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the elected species in Claims 1-5 and 14 of the instant application is the encompassed by Claim 1 of ‘547, wherein Q1 is a CH2 -with a phenyl ring attached to it, the phenyl is substituted with haloalkyl; Q2 is a phenyl ring substituted with a halogen; R1 is a hydrogen in the structure of Formula below. 

    PNG
    media_image3.png
    162
    213
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to replace the hydrogen with methyl in R1 and remove the Q1 CH2 -attaching the phenyl ring directly to the heterocycle. It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. "Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See MPEP 2144.09. 

‘547 claims an herbicidal composition used for weed control are typically formulated with diluents and surfactants (‘547 Claim 12), reading on instant Claim 9, and also recites other herbicide and herbicide safeners, and other active ingredients instantly claimed in Claims 10-12 (‘547 Claims 13-14).  Thus, ‘547 overlaps in scope with the instant claims. Claims 13-14 depend from Claim 1, and thus the limitations of instant Claims 9-12 are claimed by ‘547.

Response to Argument:
Applicant did not argue or point out any errors in the double patenting rejection.  As such, the rejection is maintained. 
Conclusion

No claims are allowed.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616